DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 2-3, 5-6, 12-14, and 20 are cancelled. Claims 1 and 7-11 are amended. Claims 1, 4, 7-11, and 15-20 filed 5/13/22 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 4, 7-11, and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), an abstract idea without significantly more. 
Step 1 Statutory Category: Claims 1, 4, 7-10, and 20 are directed to methods, and claims 11 and 15-20 are directed to systems, all of which are statutory classes of invention.    
Step 2A – Prong 1: Judicial Exception Recited: Nevertheless, independent claims 1 and 11 are directed to an abstract idea. The claims are drawn to commercial or legal interactions under certain methods of organizing human activity, or content access for transaction processing system, in this case. The independent claims recite the following limitations which fall under commercial or legal interactions: 
receiving…  associated with a resource provider, an indication of one or more items for which a transaction is to be conducted;
assigning…  to the transaction, a reference link that, when activated, accesses a memory location;
storing… information associated with the transaction… identified by the reference link;
generating… based at least in part on the information associated with the transaction, a first machine-readable code;
displaying… the first machine-readable code, the first machine-readable code capable of being scanned…;
receiving… an indication of completion of the transaction… wherein the indication of completion of the transaction is devoid of identifying information for the user device thereby maintaining anonymity…;
receiving… funds;  
generating… a transaction-related content in a digital format and a second machine-readable code that provides access to the transaction-related content in the digital format after completion of the transaction, wherein the transaction-related content in the digital format comprises at least one of a receipt, documentation relating to at least one of the one or more items, a user manual, a warranty application, a deed, or content associated with the at least one of the one or more items; 
storing… the transaction-related content in the digital format, wherein the transaction-related content is available… via the second machine-readable code; and
displaying… the second machine-readable code, the second machine-readable code capable of being scanned… wherein the first machine-readable code or the second machine-readable code includes the reference link.
These steps are all performed by using generic computing components. If the claim limitations, under the broadest reasonable interpretation, covers performance of the limitations as commercial or legal interactions but for the recitation of generic computer elements, then it falls within the “Commercial or Legal Interactions” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A – Prong 2: Practical Application: This judicial exception is not integrated into a practical application because the claim as a whole merely describes the concept of content access for transaction processing with generally recited computer elements such as a resource provider computer, memory, display device, push transaction processing system, authorization server, and processor. These additional elements of a resource provider computer, memory, display device, push transaction processing system, authorization server, and processor in these steps are recited at a high-level of generality such that it amounts to more than mere instructions to apply the exception using a generic computer component, and are merely invoked as tools to perform the transaction processing. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computing environment is not a practical application of the abstract idea, and does not take the claim out of the Commercial or Legal Interactions subgrouping under Certain Methods of Organizing Human Activity grouping. The claims are directed to an abstract idea. 
Step 2B – Inventive Concept: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a resource provider computer, memory, authorization server, display device, push transaction processing system, and processor to perform these steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Regarding dependent claim 4, the claim is directed to limitations which serve to limit by a QR code. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of content access for transaction processing system, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claim 7, the claim is directed to limitations which serve to limit by a second machine-readable code. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of content access for transaction processing system, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claims 8-10, the claims are directed to limitations which serve to limit by memory locations and serial numbers. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of content access for transaction processing system, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claim 15, the claim is directed to limitations which serve to limit by a user device. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of content access for transaction processing system, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claims 16-17, the claim is directed to limitations which serve to limit by completing the transaction without identifying information. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of content access for transaction processing system, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claim 18, the claim is directed to limitations which serve to limit by a receipt. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of content access for transaction processing system, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claim 19, the claim is directed to limitations which serve to limit by documentation. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of content access for transaction processing system, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claim 20, the claim is directed to limitations which serve to limit by different types of content. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of content access for transaction processing system, therefore they have no impact on statutory subject matter eligibility.
Therefore, the limitations of the inventions, when viewed individually and in ordered combination, are directed to ineligible subject matter.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.  	Claims 1, 4, 7-8, 11, and 15, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Itwaru (2013/0124413) in view of Liberty et al (2014/0172531).
Re Claim 1: Itwaru discloses comprising:
receiving, at a resource provider computer associated with a resource provider, an indication of one or more items for which a transaction is to be conducted (see [0081] indicates products, quantities, prices for products merchant will provide consumer);
assigning, by the resource provider computer to the transaction, a reference link that, when activated, accesses a memory location (see [0064] discloses a hyperlink that references allocation in memory);
generating, by the resource provider computer based at least in part on the information associated with the transaction, a first machine-readable code (see [0026] discloses generating a barcode);
displaying, by the resource provider computer, the first machine-readable code, the first machine-readable code capable of being scanned by a user device (see [0029] mobile device scannable image 200 displayed by merchant, [0030] discloses product code data displayed);
storing, by the resource provider computer, information associated with the transaction at the memory location identified by the reference link (see [0062] discloses linked with barcode);
receiving, by the resource provider computer, an indication of completion of the transaction from an authorization server, wherein the indication of completion of the transaction is devoid of identifying information for the user device thereby maintaining anonymity of the user device (see [0148] transaction interface 15 may notify merchant interface 8 on merchant transaction server 17 of transaction 5 completion by transmitting transaction 5 information, where there is no identifying information of the user device);
receiving, by the resource provider computer, funds from the authorization server via a push transaction processing system (see [0040] debit of funds from financial account of consumer 18 and crediting of funds to financial account of merchant 16, in [0001] of the Specification a push transaction is defined as a transaction that is initiated by a user device (e.g. a consumer) and funds are pushed to the resource provider of the transaction by the authorization entity. Itwaru does not explicitly disclose a push transaction processing system, but clearly here the consumer (user of the device) is pushing funds to the recipient, merchant in this case, therefore it is a push transaction.).
However, Itwaru fails to disclose a second machine-readable code. Meanwhile, Liberty discloses:
storing, by the resource provider computer at the memory location, the generated transaction-related content in the digital format, wherein the transaction-related content is available to the user device via the second machine-readable code (see [0062] discloses storing the receipt which is transaction related content via the second QR code);
displaying, by the resource provider computer, the second machine-readable code, the second machine-readable code capable of being scanned by the user device, wherein the first machine-readable code or the second machine-readable code includes the reference link (see [0066-0068] display screen displays QR code);
generating, by the resource provider computer, a transaction-related content in a digital format and a second machine-readable code that provides access to the transaction-related content in the digital format after completion of the transaction, wherein the transaction-related content in the digital format comprises at least one of a receipt, documentation relating to at least one of the one or more items, a user manual, a warranty application, a deed, or content associated with the at least one of the one or more items (see [0081] tokenized QR code sent to financial transaction processing system 515, and after transaction has been processed, mobile device 501 may receive electronic receipt 519, electronic receipt is in digital format).
From the teaching of Liberty, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Itwaru’s mobile image payment system with Liberty’s disclosure of a second machine-readable code in order so that it “… includes encrypted account information for the seller, along with encrypted account information for the processor… and sends the second tokenized QR code to a transaction processing node where the money is transferred (see Liberty Abstract).”
Re Claim 4: Itwaru discloses wherein the machine-readable code is a quick response (QR) code (see [0062] discloses QR code).
Re Claim 7: However, Itwaru fails to disclose the second machine-readable code. Meanwhile, Liberty discloses wherein the second machine-readable code replaces the first machine-readable code on a display device, such that the second machine-readable code is presented to the user device within a fraction of a second of the first machine-readable code being scanned by the user device (see [0020, 0062, 0068] disclose second code). From the teaching of Liberty, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Itwaru’s mobile image payment system with Liberty’s disclosure of a second machine-readable code in order so that it “… includes encrypted account information for the seller, along with encrypted account information for the processor… and sends the second tokenized QR code to a transaction processing node where the money is transferred (see Liberty Abstract).”
Re Claim 8: However, Itwaru fails to disclose the remote server. Meanwhile, Liberty discloses wherein the memory location is associated with a remote server (see [0034] discloses remote memory storage devices). From the teaching of Liberty, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Itwaru’s mobile image payment system with Liberty’s disclosure of a remote server in order so that it “… includes encrypted account information for the seller, along with encrypted account information for the processor… and sends the second tokenized QR code to a transaction processing node where the money is transferred (see Liberty Abstract).”
Re Claim 11: Itwaru discloses comprising:
a display device (see [0029] mobile device);
a processor (see [0163] discloses a processor);
a memory including instructions that, when executed with the processor, cause the resource provider computer to, at least (see [0064] discloses a memory):
receive an indication of one or more items for which a transaction is to be conducted (see [0081] indicates products, quantities, prices for products merchant will provide consumer);
assign, to the transaction, a reference link that, when activated, accesses a memory location (see [0064] discloses a hyperlink that references allocation in memory);
store information associated with the transaction at the memory location identified by the reference link (see [0062] discloses linked with barcode);
generate, based at least in part on the information associated with the transaction, a first machine-readable code capable of being scanned by a user device (see [0026] discloses generating a barcode);
display the first machine-readable code via the display device (see [0029] mobile device scannable image 200 displayed by merchant, [0030] discloses product code data displayed);
receive an indication of completion of the transaction from an authorization server, wherein the indication of completion of the transaction is devoid of identifying information for the user device thereby maintaining anonymity of the user device (see [0148] transaction interface 15 may notify merchant interface 8 on merchant transaction server 17 of transaction 5 completion by transmitting transaction 5 information, where there is no identifying information of the user device);
receive funds from the authorization server via a push transaction processing system (see [0040] debit of funds from financial account of consumer 18 and crediting of funds to financial account of merchant 16, in [0001] of the Specification a push transaction is defined as a transaction that is initiated by a user device (e.g. a consumer) and funds are pushed to the resource provider of the transaction by the authorization entity. Itwaru does not explicitly disclose a push transaction processing system, but clearly here the consumer (user of the device) is pushing funds to the recipient, merchant in this case, therefore it is a push transaction.).
However, Itwaru fails to disclose a second machine-readable code. Meanwhile, Liberty discloses:
generate a transaction-related content in a digital format and a second machine-readable code that provides access to the transaction-related content in the digital format after completion of the transaction, wherein the transaction-related content in the digital format comprises at least one of a receipt, documentation relating to at least one of the one or more items, a user manual, a warranty application, a deed, or content associated with the at least one of the one or more items (see [0081] tokenized QR code sent to financial transaction processing system 515, and after transaction has been processed, mobile device 501 may receive electronic receipt 519, electronic receipt is in digital format);
store, at the memory location, the transaction-related content in the digital format, wherein the transaction-related content is available to the user device via the second machine-readable code (see [0062] discloses storing the receipt which is transaction related content via the second QR code);
display the second machine-readable code, the second machine-readable code capable of being scanned by the user device, wherein the first machine-readable code or the second machine-readable code includes the reference link (see [0066-0068] display screen displays QR code).
From the teaching of Liberty, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Itwaru’s mobile image payment system with Liberty’s disclosure of a second machine-readable code in order so that it “… includes encrypted account information for the seller, along with encrypted account information for the processor… and sends the second tokenized QR code to a transaction processing node where the money is transferred (see Liberty Abstract).”
Re Claim 15: Itwaru discloses wherein the transaction is completed using a payment device associated with the user device (see [0014] mobile device using payment system).
Re Claim 18: Itwaru discloses wherein the transaction-related content comprises a receipt for the transaction (see [0112] discloses receipt).
9.  	Claims 9 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Itwaru (2013/0124413) in view of Liberty et al (2014/0172531), in further view of Brendell et al (2013/0054413).
Re Claim 9: However, Itwaru and Liberty fail to disclose the following. Meanwhile, Brendell discloses wherein information associated with the transaction and the transaction-related content comprises a serial number for a specific instance of an item of the one or more items (see [0019] discloses serial number, where each RFID tag has a unique identifier such as a serial number, which is used to associate the RFID tag with the bill). From the teaching of Brendell, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Itwaru’s mobile image payment system with Liberty’s disclosure of a second machine-readable code and Brendell’s disclosure of a serial number in order for “… associating a unique identifier of a RFID tag or a QR code with the total bill… (see Brendell Abstract).”
Re Claim 10: However, Itwaru and Liberty fail to disclose the following. Meanwhile, Brendell discloses wherein the memory location is associated with the serial number for the specific instance of the item (see [0019] discloses serial number, where each RFID tag has a unique identifier such as a serial number, which is used to associate the RFID tag with the bill). From the teaching of Brendell, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Itwaru’s mobile image payment system with Liberty’s disclosure of a second machine-readable code and Brendell’s disclosure of a serial number in order for “… associating a unique identifier of a RFID tag or a QR code with the total bill… (see Brendell Abstract).”
10.  	Claims 16, 17, and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Itwaru (2013/0124413) in view of Liberty et al (2014/0172531), in further view of Mathew (2013/0317835).
Re Claim 16: However, Itwaru and Liberty fail to disclose the following. Meanwhile, Mathew discloses wherein the resource provider computer is not provided with any indication of the payment device (see [0076] payee simply informed bill settled, [0070] not necessary for payee to know identity of payer, preserves anonymous nature of cash payment as far as payer’s privacy is concerned). From the teaching of Mathew, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Itwaru’s mobile image payment system with Liberty’s disclosure of a second machine-readable code and Mathew’s disclosure of lack of indication in order “… for maintaining the anonymity of a plurality of customers and protecting their private and financial data (see Mathew Abstract).”
Re Claim 17: However, Itwaru and Liberty fail to disclose the following. Meanwhile, Mathew discloses wherein any identifying information is removed from the indication of completion of the transaction by a transaction processing network (see [0076] payee simply informed bill settled, , [0070] not necessary for payee to know identity of payer, preserves anonymous nature of cash payment as far as payer’s privacy is concerned). From the teaching of Mathew, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Itwaru’s mobile image payment system with Liberty’s disclosure of a second machine-readable code and Mathew’s disclosure of lack of identifying information in order “… for maintaining the anonymity of a plurality of customers and protecting their private and financial data (see Mathew Abstract).”
Re Claim 19: However, Itwaru and Liberty fail to disclose the following. Meanwhile, Mathew discloses wherein the transaction-related content comprises documentation relating to at least one of the one or more items (see [0101] discloses documentation). From the teaching of Mathew, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Itwaru’s mobile image payment system with Liberty’s disclosure of a second machine-readable code and Mathew’s disclosure of documentation in order “… for maintaining the anonymity of a plurality of customers and protecting their private and financial data (see Mathew Abstract).”
Re Claim 20: However, Itwaru fails to disclose the following. Meanwhile, Liberty discloses wherein the transaction-related content in the digital format comprises at least one of a receipt, documentation relating to at least one of the one or more items, a user manual, a warranty application, a deed, or content associated with the at least one of the one or more items (see [0081] tokenized QR code sent to financial transaction processing system 515, and after transaction has been processed, mobile device 501 may receive electronic receipt 519, electronic receipt is in digital format). From the teaching of Liberty, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Itwaru’s mobile image payment system with Liberty’s disclosure of a second machine-readable code in order so that it “… includes encrypted account information for the seller, along with encrypted account information for the processor… and sends the second tokenized QR code to a transaction processing node where the money is transferred (see Liberty Abstract).”
Response to Arguments
11. 	Applicant’s arguments with respect to claim(s) 1, 4, 7-11, and 15-20 filed 5/13/22 are not found to be convincing. The applicant’s arguments pertain to the new claim amendments, particularly that Liberty, Yang, Badal, and Itwaru do not disclose the following: “receiving, by the resource provider computer, an indication of completion of the transaction from an authorization server, wherein the indication of completion of the transaction is devoid of identifying information for the user device thereby maintaining anonymity of the user device; receiving, by the resource provider computer, funds from the authorization server via a push transaction processing system; generating, by the resource provider computer, a transaction-related content in a digital format and a second machine-readable code that provides access to the transaction-related content in the digital format after completion of the transaction, wherein the transaction-related content in the digital format comprises at least one of a receipt, documentation relating to at least one of the one or more items, a user manual, a warranty application, a deed, or content associated with the at least one of the one or more items.” However, The Examiner respectfully disagrees. The Yang and Badal references are hereby removed, and not relied upon to teach any of these disclosures.
Upon further review, the Examiner found Itwaru, not Liberty discloses: “receiving, by the resource provider computer, an indication of completion of the transaction from an authorization server, wherein the indication of completion of the transaction is devoid of identifying information for the user device thereby maintaining anonymity of the user device.” In [0148] of Itwaru, it discloses a transaction interface 15 which notifies the merchant interface 8 on merchant transaction server 17 of transaction completion by transmitting transaction  information, where there is identifying information of the user device. There is other information such as transaction status, transaction ID, transaction amount, merchant name, date and time, but there is no identifying information of the user device.
Next, upon further review, Itwaru, not Badal is found to teach the following limitation: “receiving, by the resource provider computer, funds from the authorization server via a push transaction processing system.” In [0040] of Itwaru, it discloses a debit of funds from financial account of consumer 18 and crediting of funds to financial account of merchant 16. In [0001] of the Specification, a push transaction is defined as a transaction that is initiated by a user device (e.g. a consumer) and funds are pushed to the resource provider of the transaction by the authorization entity. Itwaru does not explicitly disclose a push transaction processing system, but clearly here the consumer (user of the device) is pushing funds to the recipient, merchant in this case, therefore it is a push transaction.
Lastly, upon further review Liberty, not Yang, is found to teach the following limitation: “generating, by the resource provider computer, a transaction-related content in a digital format and a second machine-readable code that provides access to the transaction-related content in the digital format after completion of the transaction, wherein the transaction-related content in the digital format comprises at least one of a receipt, documentation relating to at least one of the one or more items, a user manual, a warranty application, a deed, or content associated with the at least one of the one or more items.” In [0081] of Liberty, it discloses tokenized QR code sent to financial transaction processing system 515, and after the transaction has been processed, a mobile device 501 may receive electronic receipt 519, where the electronic receipt is in digital format.
	With regards to 101, the Examiner respectfully disagrees. The Applicant first argues that the claims are not directed to an abstract idea. The claims are directed to an abstract idea of accessing content in a transaction processing system, which falls under commercial or legal interactions. In MPEP 2106.04(a)(2), it describes commercial interactions or legal interactions as including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations. Accessing content in a transaction processing system is a marketing or sales activity or behavior, therefore, the claims are directed to an abstract idea. 
The Applicant attempts to argue that the claims satisfy Step 2 of Prong 2A in that the claims are not a drafting effort designed to monopolize the alleged judicial exception, however the Examiner respectfully notes that the determination of whether claims include features that are a drafting effort designed to monopolize the abstract idea is not a separate analysis, but rather a conclusion that is reached after consideration of prong 2 and recognizing a lack of integration of the claims into a practical application. Applicant’s additional arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims defines patent eligible subject matter.
Then, the applicant argues that the claims impose a meaningful limit on the judicial exception. Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are not indicative of integration into a practical application are those that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Here, the claims recite a resource provider computer, memory, display device, push transaction processing system, authorization server, and processor configured to perform claim functions and steps such that they amount to no more than mere instructions to apply the exception using generic computer components.
According to the MPEP 2106.05(e): “In contrast, the claims in Alice Corp. v. CLS Bank International did not meaningfully limit the abstract idea of mitigating settlement risk. 573 U.S. 208, 110 USPQ2d 1976 (2014). In particular, the Court concluded that the additional elements such as the data processing system and communications controllers recited in the system claims did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers") or were well-understood, routine, conventional activity recited at a high level of generality. 573 U.S. at 225-26, 110 USPQ2d at 1984-85.” Similarly, in this case, the abstract idea of accessing content in a transaction processing system, is linked to generally recited devices, therefore the claims are not meaningfully limiting the abstract idea.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. The dependent claims do not resolve the deficiency of the independent claims and accordingly stand rejected under 35 U.S.C. 101 based on the same rationale.
Conclusion
12. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Thompson et al (Information Security Challenge of QR Codes, NPL) is found to be the most pertinent NPL prior art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                               
/Fawaad Haider/
Examiner, Art Unit 3687 
/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        9/13/2022